DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 18, 2022 is acknowledged.  
Claims 1, 11, 21 were amended.
Claims 12-20 were cancelled.
Claims 1-11, 21-33 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11, 21-33 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, 11, and 21 recite “the same primary key identifier being a first primary key identifier”.  Each unique claim label is expected to refer to a unique claim element.  The instant claim language defines two distinct claim labels explicitly referring to the same claim element.  It is suggested that the claims be amended to use a single claim label for the claim element.  For examination purposes the claim labels ‘same primary key identifier’ and ‘first primary key identifier’ have been construed as referring to the same element.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 21-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov [8938414] in view of Osborne [2002/0107837].

With regard to claim 1 Kolesnikov teaches A data snapshot acquisition method, comprising: 
	acquiring a plurality of data change records on the basis of a redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) started from a position as since the previous snapshot (Id) and recorded in a source end as from the external sources (Id), the plurality of data change records comprise a primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 49-58 “The meta-data store 240 stores metadata describing the data obtained… the time at which each load of data was obtained from external source system 110… information defining the time interval associated with the loaded data”); 
	loading the plurality of data change records to a destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system); and 
	acquiring, in the destination end as reporting system sending the report to the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), a first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to a preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”; Column 8, line 42 “The request may specify a time interval”; Column 8, line 47 “for a given time interval”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”), when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), comprising: 
	… among the plurality of data change records as the change logs in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”), two or more data change records as change logs for ID#1 (Id) having a same primary key identifier as a request for change logs effecting record ID#1 for John’s record (Kolesnikov, Column 8, line “The data transformation module 220 may receive a request from a reporting system 120 to provide change logs …for specific columns”) so that a first data change record is a data change record (Kolesnikov, Figure 3A see table in Updated/New Rows 330 the row for ID #1 contains the data Name John, Region North, Salary 1000) of the same primary key identifier as the ID 1 (Fig 3A) in a final state as the most recent change (Fig 3A, 330 see row with ID 1, Name Joh, Region North, Salary 1000), the same primary key identifier being a first primary key identifier as the record IDs for the change records, such as the ID #1 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, etc.  The identifier ID can be a column (or columns) that form a primary key for the table”; Column 7, lines 65-67 “the ID column identifies rows that changed since the last load was obtained”; Figure 3A) when the preset time has arrived as the end of the month triggering the monthly report, i.e. a request for the change logs for the monthly time period (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”; Column 8, line 47 “for a given time interval”), wherein the reverse sorting is performed based on the primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”), source end change timestamps (Kolesnikov, Column 5, lines 51-55 “The meta-data store 240 stores information describing… the time at which each load of data was obtained from external source system”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”), to obtain a temporary table as the generated table that is sent to the reporting system (Kolesnikov, Figure 3B 370, 380, Column 8, lines 41-42 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs”) that is not stored in an actual implementation as the data store only stores the data in the storage format, and transforms the data generating for the reporting system, meaning that the data generated for the reporting systems is not stored in the data store (Kolesnikov, Column 6, lines 30-47 “The data transformation module 220 transforms data received from external source systems 110 to a format in which the data store 130 stores the data.  The data transformation module 220 also transforms data stored in the data storage 130 to a format suitable for an efficient transformation into reporting system 120… For example, the data store 130 may store the data in a columnar format… A reporting system 120 may request data as a snapshot for a particular time point.  The data transformation module 220 converts the data into a snapshot format corresponding to the data at the particular time point and sends the converted data to a reporting system 120”); and 
	acquiring a first sequential data record as a first record displayed in the table provided to the reporting system in response to the query, for example a query for change logs effecting record ID#1 for the time periods that includes tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs 380 for the specific columns for a specified interval”) among the reversely sorted two or more data change records as the change logs for ID#1 in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”) as the first data snapshot as a request for change logs for column ID#1 for a time interval that includes changes made in tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”) of the first primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”).  
Kolesnikov does not explicitly teach reversely sorting… two or more data change records… so that a first data change record is a data change record … in a final state… wherein the reverse sorting is performed based on the primary key identifier… the reversely sorted two or more change records.
Osborne teaches reversely sorting (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”)… two or more data change records as the newest and oldest changes (Id)… so that a first data change record as the record at the end of the transaction log (Id) is a data change record as the change record (Id)… is in a final state as at the end of the log (Id)… wherein the reverse sorting as the chronological sorting (Id) is performed based on the primary key identifier (Osborne, ¶44 “chronologically sorting… determine what change records exist that note changes made in the time period of interest”)… among the reversely sorted two or more change records (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the presentation of the change log reports generated by Kolesnikov to sort the change log in chronological order as taught by Osborne as it yields the predictable results of putting the transactions in a predictable and known order.  Osborne teaches that that with regard to change logs, a “user may wish to display a list of all rows that were edited during certain periods of time, or they may wish to generate a list of all rows on a page that were recently edited”… such transaction logs “determine what change records exists that note changes made in a time period , or what change records effect a given page” (Osborne, ¶44).
Kolesnikov teaches three distinct elements which one of ordinary skill in the art would recognize as being periods of time associated with the change records, including: the primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”), source end change timestamps (Kolesnikov, Column 5, lines 51-55 “The meta-data store 240 stores information describing… the time at which each load of data was obtained from external source system”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”).  Within the proposed combination one of ordinary skill in the art to which said subject matter pertains, at the time the invention was filed, would have considered it obvious use any or all of the time periods tracked and stored by Kolesnikov to perform the chronological sorting taught by Osborne upon the change log reports.

With regard to claims 2 and 22 the proposed combination further teaches organizing, in response to a previously-acquired second data snapshot as the change logs representing the previous snapshot (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) being at the position as time of the previous snapshot (Id), the first data snapshot and the second data snapshot into a third data snapshot of the preset time as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”).  

With regard to claims 3 and 23 the proposed combination further teaches adding tag information as adding the date, or aggregating salaries (Kolesnikov, Figure 3B see 350 and 360) to the plurality of data change records when the plurality of data change records are loaded to the destination end as converting the data to be reported (Kolesnikov, Column 6, lines 45-47 “The data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system 120”).  

With regard to claims 4 and 24 the proposed combination further teaches wherein acquiring, in the destination end as reporting system sending the report to the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), the first data snapshot as a request for change logs for column ID#1 for a time interval that includes changes made in tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”) corresponding to the preset time as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”) according to the plurality of data change records as the change logs in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”), when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”)  further comprises: 
	detecting the tag information in the destination end (Kolesnikov, Column 9, line s35-38 “The data transformation system 100 sends 435 an acknowledgement to the external source systems 110 indicating that the data transformation system 100 successfully received the data from the external source system”); and 
	determining whether the preset time has arrived as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”).  

With regard to claims 5 and 25 the proposed combination further teaches wherein the plurality of data change records further comprise a data number (Kolesnikov, Figure 3B see the #’s: ID, Salary, and Date in the tables), and reversely sorting (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) the two or more data change records as the change logs for ID#1 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45) having the first primary key identifier (Id) when the preset time has arrived as the end of the month triggering the monthly report, i.e. a request for the change logs for the monthly time period (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”; Column 8, line 47 “for a given time interval”) further comprises: 
	reversely sorting (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) the two or more data change records as the change logs for ID#1 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45) having the first primary key identifier (Id) according to the data number as the result being based on both the specific columns, such as ID#1, and the specified interval (Kolesnikov, Column 8, lines 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs 380 for the specific columns for a specified interval”; Figure 3B see the #’s: ID in the data table) when the preset time has arrived as the end of the month triggering the monthly report, i.e. a request for the change logs for the monthly time period (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”; Column 8, line 47 “for a given time interval”).  

With regard to claims 6 and 26 the proposed combination further teaches wherein loading the plurality of data change records to the destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system) further comprises: 
	publishing the plurality of data change records to a preset subscriber (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”) by a preset publisher as the reporting system (Id), wherein the subscriber is configured to subscribe to the plurality of data change records from the publisher as the reporting system providing the report to certain subscribers (Id); 
	transforming, by the …, the plurality of data change records to a data format required by the destination end as converting the data to be reported (Kolesnikov, Column 6, lines 45-47 “The data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system 120”); and 
	loading, by the subscriber, the plurality of data change records in the transformed data format to a data table of the destination end (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”).  
Kolesnikov does not explicitly teach that the transforming is done by the subscriber.  Kolesnikov points out that functionality described may be implemented by different modules than those disclosed (Kolesnikov, Column 5, lines 1-5).  One of ordinary skill in the art would realize that the specific arrangement of the device is a matter of design choice.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the transforming operation taught by the proposed combination within the subscriber’s device as this would yield the expected and predictable results of reducing the load and processing necessary by the server device by transferring that load and processing requirement to the subscribers device.  Thus the proposed combination teaches transforming as converting the data to be reported (Kolesnikov, Column 6, lines 45-47 “The data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system 120”), by the subscriber as a simple relocation of parts as a matter of design choices which would yield the expected results of moving the work load to the desired system.

With regard to claims 8 and 28 the proposed combination further teaches storing the plurality of data change records within a preset time period (Kolesnikov, Column 4, lines 15-17 “The data retrieved is associated with the time interval during which the data was valid in the external source system”).  

With regard to claims 9 and 29 the proposed combination further teaches wherein acquiring the plurality of data change records on the basis of the redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) recorded in the source end as from the external sources (Id) further comprises: 
	collecting a first redo log file and a second redo log file started (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) from a specified position as since the previous snapshot (Id) and recorded in a first source end and a second source end as from the external sources (Id), respectively, into the publisher in a centralized way (Kolesnikov, Column 7, lines 4-6 “The data transformation system 100 acts as a single consolidated multi-tenant platform that stores customized parameters for each of the plurality of customers corresponding to the external source systems 100”); and 
	parsing the first redo log file and the second redo log file by using the publisher to obtain a first set of data change records from the first redo log file and a second set of data change records from the second redo log file (Kolesnikov, Column 4, lines 25-34 “The data transformation system 100 transforms the data to an appropriate format requested by the reporting system… The data transformation system 100 further forms the data to conform to the request from the reporting system 120 and sends the data to the reporting system 120”).  

With regard to claims 10, and 30 the proposed combination further teaches wherein the first data snapshot as the change logs for column ID#1 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”) comprises the first primary key identifier as ID#1 (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), a change type (Kolesnikov, Column 7, lines 46-47 “updated or new columns 320. Receiving updated/new columns”’ lines 56 “logs 340 of deleted records”), and first numerical information as the original values of the columns (Kolesnikov, Figure 3A), the second data snapshot as change logs for column ID#2 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”)  comprises a second primary key identifier as ID#2 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”; Such as ID 1 and ID 4 Figure 3A 330) and second numerical information as the values of the data (Kolesnikov, Figure 3A see table 330), and organizing the first data snapshot and the second data snapshot into the third data snapshot of the preset time as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) further comprises: 
	merging the first data snapshot and the second data snapshot as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) according to the first primary key identifier and/or the second primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); and 
	organizing the second primary key identifier and the second numerical information into the third data snapshot if when the first primary key identifier is null as when new rows are added, no ID value is present in the original data, thus the newly added ID and the newly added values are added to generate the updated snapshot (Kolesnikov, Column 7, lines 64-66 “For the set of updated/new rows 330, the IDS column identifiers rows that changed since the last load was obtained or new rows that were added since a last load of data was obtained”).

With regard to claim 11 Kolesnikov teaches A data snapshot acquisition system, comprising: 
	a memory storing a set of instructions (Kolesnikov, Column 14, lines 9-11 “a computer-readable medium containing computer program code”); and 
	one or more processors configured to execute the set of instructions (Kolesnikov, Column 14, lines 9-11 “computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) to cause the system to perform: 
acquiring a plurality of data change records on the basis of a redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) started from a position as since the previous snapshot (Id) and recorded in a source end as from the external sources (Id), the plurality of data change records comprise a primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); 
	loading the plurality of data change records to a destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system); and 
	acquiring a plurality of data change records on the basis of a redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) started from a position as since the previous snapshot (Id) and recorded in a source end as from the external sources (Id), the plurality of data change records comprise a primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 49-58 “The meta-data store 240 stores metadata describing the data obtained… the time at which each load of data was obtained from external source system 110… information defining the time interval associated with the loaded data”); 
	loading the plurality of data change records to a destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system); and 
	acquiring, in the destination end as reporting system sending the report to the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), a first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to a preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”; Column 8, line 42 “The request may specify a time interval”; Column 8, line 47 “for a given time interval”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”), when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), comprising: 
	… among the plurality of data change records as the change logs in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”), two or more data change records as change logs for ID#1 (Id) having a same primary key identifier as a request for change logs effecting record ID#1 for John’s record (Kolesnikov, Column 8, line “The data transformation module 220 may receive a request from a reporting system 120 to provide change logs …for specific columns”) so that a first data change record is a data change record (Kolesnikov, Figure 3A see table in Updated/New Rows 330 the row for ID #1 contains the data Name John, Region North, Salary 1000) of the same primary key identifier as the ID 1 (Fig 3A) in a final state as the most recent change (Fig 3A, 330 see row with ID 1, Name Joh, Region North, Salary 1000), the same primary key identifier being a first primary key identifier as the record IDs for the change records, such as the ID #1 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, etc.  The identifier ID can be a column (or columns) that form a primary key for the table”; Column 7, lines 65-67 “the ID column identifies rows that changed since the last load was obtained”; Figure 3A) when the preset time has arrived as the end of the month triggering the monthly report, i.e. a request for the change logs for the monthly time period (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”; Column 8, line 47 “for a given time interval”), … the primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”), source end change timestamps (Kolesnikov, Column 5, lines 51-55 “The meta-data store 240 stores information describing… the time at which each load of data was obtained from external source system”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”), to obtain a temporary table as the generated table that is sent to the reporting system (Kolesnikov, Figure 3B 370, 380, Column 8, lines 41-42 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs”) that is not stored in an actual implementation as the data store only stores the data in the storage format, and transforms the data generating for the reporting system, meaning that the data generated for the reporting systems is not stored in the data store (Kolesnikov, Column 6, lines 30-47 “The data transformation module 220 transforms data received from external source systems 110 to a format in which the data store 130 stores the data.  The data transformation module 220 also transforms data stored in the data storage 130 to a format suitable for an efficient transformation into reporting system 120… For example, the data store 130 may store the data in a columnar format… A reporting system 120 may request data as a snapshot for a particular time point.  The data transformation module 220 converts the data into a snapshot format corresponding to the data at the particular time point and sends the converted data to a reporting system 120”); and 
	acquiring a first sequential data record as a first record displayed in the table provided to the reporting system in response to the query, for example a query for change logs effecting record ID#1 for the time periods that includes tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs 380 for the specific columns for a specified interval”) among … two or more data change records as the change logs for ID#1 in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”) as the first data snapshot as a request for change logs for column ID#1 for a time interval that includes changes made in tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”) of the first primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”).  
Kolesnikov does not explicitly teach reversely sorting… two or more data change records… so that a first data change record is a data change record … in a final state… wherein the reverse sorting is performed based on the primary key identifier… the reversely sorted two or more change records.
Osborne teaches reversely sorting (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”)… two or more data change records as the newest and oldest changes (Id)… so that a first data change record as the record at the end of the transaction log (Id) is a data change record as the change record (Id)… is in a final state as at the end of the log (Id)… wherein the reverse sorting as the chronological sorting (Id) is performed based on the primary key identifier (Osborne, ¶44 “chronologically sorting… determine what change records exist that note changes made in the time period of interest”)… among the reversely sorted two or more change records (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the presentation of the change log reports generated by Kolesnikov to sort the change log in chronological order as taught by Osborne as it yields the predictable results of putting the transactions in a predictable and known order.  Osborne teaches that that with regard to change logs, a “user may wish to display a list of all rows that were edited during certain periods of time, or they may wish to generate a list of all rows on a page that were recently edited”… such transaction logs “determine what change records exists that note changes made in a time period , or what change records effect a given page” (Osborne, ¶44).
Kolesnikov teaches three distinct elements which one of ordinary skill in the art would recognize as being periods of time associated with the change records, including: the primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”), source end change timestamps (Kolesnikov, Column 5, lines 51-55 “The meta-data store 240 stores information describing… the time at which each load of data was obtained from external source system”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”).  Within the proposed combination one of ordinary skill in the art to which said subject matter pertains, at the time the invention was filed, would have considered it obvious use any or all of the time periods tracked and stored by Kolesnikov to perform the chronological sorting taught by Osborne upon the change log reports.
 
With regard to claim 21 Kolesnikov teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the electronic device to perform (Kolesnikov, Column 14, lines 9-11 “a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) a data snapshot acquisition method, the method comprising: 7Application No. 15/870,675 Attorney Docket No. 12852.0149-00000 Alibaba Ref. No. PCT5087US 
acquiring, in the destination end as reporting system sending the report to the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), a first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to a preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”; Column 8, line 42 “The request may specify a time interval”; Column 8, line 47 “for a given time interval”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”), when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), comprising: 
	… among the plurality of data change records as the change logs in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”), two or more data change records as change logs for ID#1 (Id) having a same primary key identifier as a request for change logs effecting record ID#1 for John’s record (Kolesnikov, Column 8, line “The data transformation module 220 may receive a request from a reporting system 120 to provide change logs …for specific columns”) so that a first data change record is a data change record (Kolesnikov, Figure 3A see table in Updated/New Rows 330 the row for ID #1 contains the data Name John, Region North, Salary 1000) of the same primary key identifier as the ID 1 (Fig 3A) in a final state as the most recent change (Fig 3A, 330 see row with ID 1, Name Joh, Region North, Salary 1000), the same primary key identifier being a first primary key identifier as the record IDs for the change records, such as the ID #1 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, etc.  The identifier ID can be a column (or columns) that form a primary key for the table”; Column 7, lines 65-67 “the ID column identifies rows that changed since the last load was obtained”; Figure 3A) when the preset time has arrived as the end of the month triggering the monthly report, i.e. a request for the change logs for the monthly time period (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”; Column 8, line 47 “for a given time interval”), … the primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”), source end change timestamps (Kolesnikov, Column 5, lines 51-55 “The meta-data store 240 stores information describing… the time at which each load of data was obtained from external source system”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”), to obtain a temporary table as the generated table that is sent to the reporting system (Kolesnikov, Figure 3B 370, 380, Column 8, lines 41-42 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs”) that is not stored in an actual implementation as the data store only stores the data in the storage format, and transforms the data generating for the reporting system, meaning that the data generated for the reporting systems is not stored in the data store (Kolesnikov, Column 6, lines 30-47 “The data transformation module 220 transforms data received from external source systems 110 to a format in which the data store 130 stores the data.  The data transformation module 220 also transforms data stored in the data storage 130 to a format suitable for an efficient transformation into reporting system 120… For example, the data store 130 may store the data in a columnar format… A reporting system 120 may request data as a snapshot for a particular time point.  The data transformation module 220 converts the data into a snapshot format corresponding to the data at the particular time point and sends the converted data to a reporting system 120”); and 
	acquiring a first sequential data record as a first record displayed in the table provided to the reporting system in response to the query, for example a query for change logs effecting record ID#1 for the time periods that includes tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs 380 for the specific columns for a specified interval”) among … two or more data change records as the change logs for ID#1 in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”) as the first data snapshot as a request for change logs for column ID#1 for a time interval that includes changes made in tables 310, 320, 340, and 330 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”) of the first primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”).  
Kolesnikov does not explicitly teach reversely sorting… two or more data change records… so that a first data change record is a data change record … in a final state… wherein the reverse sorting is performed based on the primary key identifier… the reversely sorted two or more change records.
Osborne teaches reversely sorting (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”)… two or more data change records as the newest and oldest changes (Id)… so that a first data change record as the record at the end of the transaction log (Id) is a data change record as the change record (Id)… is in a final state as at the end of the log (Id)… wherein the reverse sorting as the chronological sorting (Id) is performed based on the primary key identifier (Osborne, ¶44 “chronologically sorting… determine what change records exist that note changes made in the time period of interest”)… among the reversely sorted two or more change records (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the presentation of the change log reports generated by Kolesnikov to sort the change log in chronological order as taught by Osborne as it yields the predictable results of putting the transactions in a predictable and known order.  Osborne teaches that that with regard to change logs, a “user may wish to display a list of all rows that were edited during certain periods of time, or they may wish to generate a list of all rows on a page that were recently edited”… such transaction logs “determine what change records exists that note changes made in a time period , or what change records effect a given page” (Osborne, ¶44).
Kolesnikov teaches three distinct elements which one of ordinary skill in the art would recognize as being periods of time associated with the change records, including: the primary key identifier as the time interval for the record change (Kolesnikov, Column 5, lines 19-20 “each version of data is associated with a time interval”; lines 39-40 “The data transformation module 220 identifies the new sets of values for each column based on the change logs”; Column 5, lines 51-57 “The meta-data store 240 stores metadata describing … information defining the time interval associated with the loaded data”), source end change timestamps (Kolesnikov, Column 5, lines 51-55 “The meta-data store 240 stores information describing… the time at which each load of data was obtained from external source system”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”).  Within the proposed combination one of ordinary skill in the art to which said subject matter pertains, at the time the invention was filed, would have considered it obvious use any or all of the time periods tracked and stored by Kolesnikov to perform the chronological sorting taught by Osborne upon the change log reports.

With regard to claims 31 and 32 the proposed combination further teaches wherein the first data snapshot as the change logs for column ID#1 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”) comprises the first primary key identifier as ID#1 (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), a change type (Kolesnikov, Column 7, lines 46-47 “updated or new columns 320. Receiving updated/new columns”’ lines 56 “logs 340 of deleted records”), and first numerical information as the original values of the columns (Kolesnikov, Figure 3A), the second data snapshot as change logs for column ID#2 (Kolesnikov, Column 8, line 51-54 “The data transformation module 220 identifies the requested data for the specific columns and generates change logs … for the specific columns for a specified interval”)  comprises a second primary key identifier as ID#2 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”; Such as ID 1 and ID 4 Figure 3A 330) and second numerical information as the values of the data (Kolesnikov, Figure 3A see table 330), and organizing the first data snapshot and the second data snapshot into the third data snapshot of the preset time as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) further comprises: 
	merging the first data snapshot and the second data snapshot as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) according to the first primary key identifier and/or the second primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); and
organizing the first primary key identifier and the first numerical information into the third data snapshot when the first primary key identifier is not null as no changes are made to a row, then the data from the original version is maintained in the updated snapshot (Kolesnikov, Column 7, lines 64-66 “For the set of updated/new rows 330, the IDS column identifiers rows that changed since the last load was obtained or new rows that were added since a last load of data was obtained”).

With regard to claim 33 the proposed combination further teaches wherein the two or more data change records as the change logs for ID#1 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”) having the first primary key identifier as ID #1 (Id) forms a first group of data as all the record change entries for row ID #1 (Id), and the method further comprises: 
reversely sorting (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”), among the plurality of data change records as the change logs in the tables 310, 320, 340, and 330 (Kolesnikov, Figure 3A, 310, 320, 340, 330; Column 8, line 40-45 “The data transformation module 220 may receive a request from a reporting system 120 to provide data in the form of change logs 370.  The request may specify a time interval for determining the change logs 370.  The request may also specify a subset of the data set for which the change logs 370 need to be determined”), two or more data change records as change logs for ID#2 (Id)  having a same second primary key identifier as ID#2 (Id) to form a second group of data as all the record change entries for row ID #2 (Id), the second primary key identifier as ID#2 (Id) being different from the first primary key identifier as ID#1 (Fig3A), when the preset time has arrived as the particular time point requested (Kolesnikov, Column 6, lines 45-47”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov in view of Osborne and Deverakonda [2006/0259527].
With regard to claims 7 and 27 the proposed combination further teaches wherein a first data change record among the plurality of data change records comprises a source end change timestamp (Kolesnikov, Column 4, lines 17-18 “Each version of data received from the source system is associated with a timestamp indicating when the data was received by the data transformation system”; Column 5, lines 54-55 “the time at which each load was obtained from an external source system”), and loading, by the subscriber, the plurality of data change records in the transformed data format to the data table of the destination end (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”) further comprises: 
Kolesnikov does not explicitly teach determining, by the subscriber, a storage partition to which the first data change record belongs according to the source end change timestamp of the first data change record, wherein the storage partition includes a storage partition identifier; and writing the first data change record into the storage partition, and writing the storage partition identifier corresponding to the storage partition into the data table.    Devarakonda teaches determining, by the subscriber (Devarakonda ¶30 “computer”), a storage partition as the time buckets (Devarakonda, ¶24 “The changed file list is (conceptually) partitioned into time buckets”) to which the first data change record as the changed file (Id) belongs according to the source end change timestamp of the first data change record (Devarakonda, ¶24 “consider that there is a bucket for every hour of every day… The file system is augmented such that each time the metadata of a file f is updated, the current date and time of the date (t_now) is compared with the timestamp representing the last metadata change (t_prev) of file f”), wherein the storage partition includes a storage partition identifier (Devarakonda, ¶42 “the bucket labeled “3:00” represents files whose last change occurred on or after 3 o’clock but before 4 o’clock”); and 
	writing the first data change record into the storage partition (Devarakonda, ¶42 “The changed file list 210 with time buckets is a data structure that organizes subsets of inode numbers into buckets”), and writing the storage partition identifier corresponding to the storage partition into the data table (Devarakonda, ¶45 “The inode includes metadata that describes some attributes of the file and also includes pointers to the data blocks that hold the data file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the reporting device taught by the proposed combination using the plurality of time buckets taught by Devarakonda as it yields the predictable results of providing a means to efficiently store timestamped data within the storage system (Devarakonda, ¶23).

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Please note that the amendments to the clam, specifically, wherein the reverse sorting is performed based on the primary key identifier, changes the scope of the claims and requires the new ground of rejection.  The previous claim language allowed for the interpretation that the first primary key (aka, the ‘same primary key’) was used for performing the sorting.  The current claim language requires that the sorting be done explicitly using the primary key, not the first (aka, same) primary key.

With regard to claim 1 applicant argues that Kolesnikov does not teach “sorting… data change records having a same primary key identifier so that a first data change record is a data change record of the same primary key identifier in a final state”.  Specifically, applicant argues that Kolesnikov at most discloses storing two or more data change records having different primary key identifiers. (Page 18 of remarks).
In response to the preceding arguments, it is acknowledged that Kolesnikov does enable the reporting system to request information representing an aggregation based on one or more versions (Figure 3B, table 360 is an example of this).  Applicants arguments appear to be directed to this functionality taught by Kolesnikov, where all changes to a record are aggregated.  These aggregation queries are not the only type of query the device taught by Kolesnikov is able to return though.  Column 8, lines 40-54 detail where the system is able to return change logs.  Figure 3B tables 370 is an example where the user requested the specific subset of change logs for a specific time interval (Column 8, lines 42-45).  Note that while there are three change logs that effect record ID#1 (Figure 3A, table 310, 320, 340, and 330), only the change log (Figure 3A, 330) for the Date 1/1/2013 is displayed as this is the apparent time interval that the query specified. Figure 3B table 380 is an example where the query specified to only view change logs made to a specific column, for a specific time interval (Column 8, lines 49-54). These specific example in which the results are limited to a time interval in which only a single change was made, and thus have only a single qualifying row result does not limit the functionality of the system.  
Should the system receive a request to view change logs for a specific time period that would include the tables 310, 320, 330, and 340, then each change record would appear in a separate row with the associated date when the change occurred.  This means that the resulting table would have 4 distinct records for ID#1, each having a distinct date representing the time interval when the change was made.  The resulting table would also include 3 distinct records for ID#2, 2 distinct records for ID#3, and 1 record for ID#4.  Each record would list the ID#, the dimension modified, and the Date that the change occurred.  Within the proposed combination this table could be sorted according to the time interval.
One of ordinary skill in the art would recognize that change logs would not aggregate the data down into a single record for each ID.  Should the data values be aggregated into a single line per row, then the resulting table would be not be a change log, but would instead be a Full Snapshot for the specified time interval, which is not what was requested.  The point of a change log is to be able to view what changes were made at what specific times. The system stores version information separately along with metadata describing its time interval (Column 8, lines 19-20; Column 13, lines 42-43) to enable the system to generate the change logs for specific time intervals upon request (Column 8, lines 40-54).
As applicant points out in the remarks (Page 17), the system transforms the received data into a storage format.  The specific format detailed is a columnar format such that data for each column is stored separately and a column represents data received at various points in time (Column 6, lines 43-44).  Applicant asserts (Page 18 of remarks) that Kolesnikov merely discloses generating the current and historical versions of the data, ignoring the specific formatting Kolesnikov discloses using for storing this data.  Applicant assets (Page 18) that the reporting system may request an aggregation 360, and relies on this to argue that Kolesnikov at most discloses sorting two or more data change records having different primary key identifiers.  Within the proposed combination of art, the temporary table is mapped to the change table and not the aggregation table (in which data for a single ID would explicitly be combined).
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156